

EXHIBIT 10.12
 
Amended and Restated Loan Agreement dated as of May 25, 2008 between Isramco
Inc. and J.O.E.L. Jerusalem Oil Explorations Ltd



AMENDED AND RESTATED
LOAN AGREEMENT
$48,900,000


Dated as of
May 25, 2008


by and between
ISRAMCO, INC.
A Delaware corporation,
as the “Borrower”,
and
J.O.E.L. JERUSALEM OIL EXPLORATIONS, LTD.
As the “Lender”


AMENDED AND RESTATED LOAN AGREEMENT


THIS AMENDED AND RESTATED LOAN AGREEMENT (the Amended and Restated Agreement),
dated as of May 25, 2008, is made and entered into by and between ISRAMCO, INC.,
a Delaware corporation (the “Borrower or "Isramco”) and J.O.E.L JERUSALEM OIL
EXPLORATIONS LTD. (the “Lender”).
 
WITNESSETH:


WHEREAS, effective February 15, 2008, Isramco entered one certain Loan Agreement
with the Lender pursuant to which Lender agreed to provide financing in the
amount of $24,000,000 (the “First Loan Agreement”);
 
WHEREAS, effective March 10, 2008, Isramco entered one certain Loan Agreement
with the Lender pursuant to which Lender agreed to provide financing in the
amount of $5,400,000 (the Second Loan Agreement”); and
 
WHEREAS, effective March 26, 2008, Isramco entered one certain Loan Agreement
with the Lender pursuant to which Lender agreed to provide financing in the
amount of $19,500,000 (the “Third Loan Agreement”);
 
WHEREAS, Lender and Isramco desire to amend and restate the rights and
obligations of the parties to the First Loan Agreement, the Second Loan
Agreement and the Third Loan Agreement and to consolidate these rights and
obligations into this Amended and Restated Agreement on the terms and conditions
hereinafter set forth.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, receipt of which is
acknowledged by the parties hereto, the parties agree, as follows:
 
ARTICLE I 
 
CERTAIN DEFINITIONS


When used herein, the following terms shall have the following meanings:
 
 
1.1 Business Day shall mean a day other than a Saturday, Sunday or a day upon
which banks in the State of Texas are closed to business generally; provided
that when used in connection with a Libor Loan, the term shall also exclude any
day on which banks are not open for dealings in dollar deposits in the London
interbank market.
 
1.2 Default Rate shall mean the Stated Rate plus 12 percentage points (12%) per
annum.
 
1.3 Effective Date shall mean May 25, 2008.
 
 
 

--------------------------------------------------------------------------------

 
 
1.4 Event of Default shall mean any of the events specified in Section 7.1 of
this Amended and Restated Agreement, and Default shall mean any event, which
together with any lapse of time or giving of any notice, or both, would
constitute an Event of Default.
 
1.5 Governmental Authority shall include the country, the state, county, city
and political subdivisions in which any Person or such Person’s property is
located or which exercises valid jurisdiction over any such Person or such
Person’s property, and any Tribunal of any of them, including monetary
authorities, which exercises valid jurisdiction over any such Person or such
Person’s property.  Unless otherwise specified, all references to Governmental
Authority herein shall mean a Governmental Authority having jurisdiction over,
where applicable, Borrower, any of its Subsidiaries, any of Borrower’s
properties or the Lender.
 
1.6 Governmental Requirement shall mean any Law, or other directive or
requirement (whether or not having the force of law), including, without
limitation, environmental laws, energy regulations and occupational, safety and
health standards or controls, of any Governmental Authority.
 
1.7 Indebtedness shall mean any and all: (i) indebtedness, obligations and
liabilities of the Borrower to the Lender  incurred or which may be incurred
hereafter pursuant to the terms of this Amended and Restated Agreement or any of
the other Loan Documents, and any extensions, renewals, substitutions,
amendments and increases in amount thereof, including such amounts as may be
evidenced by the Note and all lawful interest thereon and other charges, and all
reasonable costs and expenses incurred by the Lender in connection with the
preparation, filing and recording of the Loan Documents, including attorneys
fees (ii) all reasonable costs and expenses, including attorneys’ fees, paid or
incurred by the Lender in enforcing or attempting to enforce collection of any
Indebtedness and in enforcing or realizing upon or attempting to enforce or
realize upon any collateral or security for any Indebtedness and in protecting
and preserving the Lender’s interest in the Indebtedness or any collateral or
security for any Indebtedness in any bankruptcy or reorganization proceeding,
including interest on all sums so expended by the Lender accruing from the date
upon which such expenditures are made until paid, at an annual rate equal to the
Default Rate; and (iii) sums expended by the Lender in curing any Event of
Default or Default of the Borrower under the terms of this Amended and Restated
Agreement, the other Loan Documents or any other security agreement or other
writing evidencing or securing the payment of the Indebtedness described herein,
including the Note.
 
1.8 Law(s) shall mean all statutes, laws, ordinances, regulations, orders,
rules, codes, permits, franchises, licenses, certificates, writs, injunctions,
or decrees of the United States, any state or commonwealth, any municipality,
any foreign country, any territory or possession, or any Tribunal.
 
1.9 Libor shall mean the rate per annum of the London interbank offered rate for
deposits in Dollars at approximately 11:00 a.m. (London time) two (2) Business
Days prior to the first day of the Interest Period for a term of 1 (one)
month  or for a term comparable to the Interest Period, at Lender discretion.
 
1.10 Loan shall mean the funds owing to the Borrower by the Lender pursuant to
the Prior Loan Agreements.
 
1.11 Loan Documents means, on any date, this Amended and Restated Agreement, the
Note and all other agreements relating to this Amended and Restated Agreement
entered into from time to time between Borrower and the Lender and all other
documents and certificates executed and delivered to the Lender by the Borrower
in connection with any of the foregoing, as from time to time amended,
supplemented, amended and restated, or otherwise modified and in effect on such
date.
 
1.12 Material Adverse Effect shall mean any material and adverse effect on (i)
the assets, liabilities, financial condition, business, operations, prospects or
affairs of the Borrower and its Subsidiaries taken as a whole; or (ii) the
ability of the Borrower and its Subsidiaries, taken as a whole, to carry out
their business on and after the Effective Date or as proposed as of the
Effective Date to be conducted or meet its obligations under the Loan Documents
on a timely basis.
 
1.13 Maturity Date shall mean, unless the Note is sooner accelerated pursuant to
this Amended and Restated Agreement, June 30, 2015.
 
1.14 Maximum Rate shall mean at any particular in question, the maximum rate of
interest which, under applicable law, may then be charged.  If such maximum rate
changes after the date hereof, the Maximum Rate shall be automatically increased
or decreased, as the case may be, without notice to Borrower from time to time
as the effective date of each change in such maximum rate period.
 
1.15 Note shall mean the Note as described and defined in Article II of this
Amended and Restated Agreement, together with each and every extension, renewal,
modification, replacement, substitution and change in form thereof which may be
from time to time and for any term or terms effected.
 
1.16 Person shall mean and include an individual, a partnership, a limited
partnership, a limited liability company, a joint venture, a corporation, a
trust, an unincorporated organization, and a government or any department,
agency or political subdivision thereof.
 
1.17 Prior Loan Agreements means the First Loan Agreement, the Second Loan
Agreement and the Third Loan Agreement.
 
1.18 Responsible Officer shall mean the chief executive officer, chief operating
officer, chief financial officer, president or managing director of the
Borrower.
 
1.19 Subsidiary shall mean (i) any corporation, at least 50% of the total
combined voting power of all classes of Voting Stock of which shall, at the time
as of which any determination is being made, be owned by the Borrower either
directly or through Subsidiaries; and (ii) any partnership, joint venture or
similar entity if at least a 50% interest in the profits or capital thereof is
owned by the Borrower, either directly or through Subsidiaries.
 
1.20 Stated Rate shall mean a rate per annum equal to LIBOR plus 6.00%;
provided, however, that if the Stated Rate ever exceeds the Maximum Rate, the
Stated Rate shall then and thereafter be fixed at a rate per annum equal to the
Maximum Rate then and from time to time thereafter in effect until the total
amount of interest accrued at the Stated Rate on the unpaid balance of this Note
equals the total amount of interest which would have accrued at the Maximum Rate
from time to time in effect.
 
 
 

--------------------------------------------------------------------------------

 
 
1.21 Taxes shall mean all taxes, assessments, fees, or other charges or levies
from time to time or at any time imposed by any Laws or by any Tribunal as
hereafter defined.
 
1.22 Tribunal shall mean any municipal, state, commonwealth, Federal, foreign,
territorial or other sovereign, governmental entity, governmental department,
court, commission, board, bureau, agency or instrumentality.
 
1.23 Other Definitional Provisions. References to Sections, subsections,
Exhibits and Schedules shall be to Sections, subsections, Exhibits and
Schedules, respectively, of this Amended and Restated Agreement unless otherwise
specifically provided.  Any of the terms defined in Article I may, unless the
content otherwise requires, be used in the singular or the plural depending on
the reference.  In this Amended and Restated Agreement, words importing any
gender include the other genders; the words including, includes and include
shall be deemed to be followed by the words without limitation; references to
agreements and other contractual instruments shall be deemed to include
subsequent amendments, assignments, and other modifications thereto, but only to
the extent such amendments, assignments and other modifications are not
prohibited by the terms of this Amended and Restated Agreement or any other Loan
Document; references to Persons include their respective permitted successors
and assigns or, in the case of governmental Persons, Persons succeeding to the
relevant functions of such Persons; and all references to statutes and related
regulations shall include any amendments of same and any successor statutes and
regulations.
 
ARTICLE II


LOAN
 
2.1 Loan.  Pursuant to the Prior Loan Agreements the Borrower has borrowed and
the Lender has loaned sums to the Borrower having a current total balance
outstanding of Forty Eight Million Nine Hundred Thousand U.S. Dollars
($48,900,000.00) (the “Loan”).  The receipt of the Loan is acknowledged by
Borrower. The unpaid principal balance and all accrued interest of the Loan are
due and payable on the Maturity Date.
 
2.2  Prior Loan Agreements Void.  Upon execution of this Amended and Restated
Agreement all Prior Loan Agreements, together with all documents related thereto
(including but not limited to loan documents, notes, etc.) shall be cancelled,
terminated and void in their entirety as of the Effective Date.  As of the
Effective Date, the terms and conditions of this Amended and Restated Agreement
will govern the rights and obligations of the parties.
 
2.3  Note.  The Borrower shall execute and deliver to the order of the Lender a
promissory note in the original principal amount the Loan, the form of which is
annexed hereto as Exhibit A and hereby made a part hereof (hereinafter referred
to as the “Note”).  The Note shall be dated as of the Effective Date, and shall
provide for payment of principal and accrued interest on the Maturity Date.  The
Note shall bear interest on the unpaid balance of principal from time to time
outstanding and on any past due interest at an annual interest rate determined
pursuant to Section 2.6 hereof, but in no event at a rate greater than permitted
by applicable Law.  All payments received shall be applied first to accrued
interest and then to the outstanding principal amount owing on the Note.  All
payments and prepayments shall be made in lawful money of the United States of
America.  After maturity (whether by acceleration or otherwise) the Note shall
bear interest at the Default Rate, payable on demand.  Interest shall be
calculated on the basis of a year of 365 days, but assessed for the actual
number of days elapsed before full payment.
 
2.4 Proceeds of Loan.  It is agreed and acknowledged that proceeds of the Prior
Loan Agreements were used only for the purposes of (i) Borrower’s equity
contribution to Isramco Energy, LLC and Isramco Resources, LLC, wholly owned
subsidiaries of Borrower; (ii) working capital and general corporate purposes;
and (iii) refinancing of existing debt.
 
2.5 Responsible Officer.  A Responsible Officer may, from time to time, notify
the Lender in writing of a change in the Responsible Officer.  From and after
the Lender’s receipt of such written notice, the Lender may rely on any such
request or certificate purportedly signed by any individual who has been so
designated as a Responsible Officer pursuant to this Amended and Restated
Agreement unless or until it receives written notice from a Responsible Officer
of the deletion of a Responsible Officer.
 
2.6 Interest Rates.
 
2.6.1 (a)           Interest Prior to Maturity.  Subject to the provisions and
limitations hereof, the outstanding principal balance of the Loan hereunder
shall accrue interest at the Stated Rate.


2.6.2 (b)           Interest After Maturity.  After the outstanding principal
amount of the Loan shall have become past due (by acceleration or past the
stated maturity date), such Loan shall bear interest for each day until paid
(before and after judgment) at the Default Rate.
 
2.7 Prepayments.  Borrower shall have the right at its option, from time to
time, to prepay the Loan in whole or part without premium or penalty at any
time.  
 
2.8 Installment Payments.  Principal and accrued interest shall be payable in
four (4) equal annual installments on June 30, 2012 through and including June
30, 2015.
 
2.9 Payments From Borrower.  All payments shall be payable to the Lender on the
day when due without presentment, demand, protest or notice of any kind, all of
which are hereby expressly waived, and an action therefor shall immediately
accrue if not timely paid within applicable grace or curative periods herein
specified.  Such payments shall be made to the Lender at such location as Lender
may from time to time designate in writing in U.S. Dollars in funds immediately
available at such office without set off, counterclaim or other deduction of any
nature.  To the extent permitted by law, after there shall have become due (by
acceleration or otherwise), interest or any other amounts due from the Borrower
hereunder or under the Note (excluding overdue principal, which shall bear
interest as described in Section 2.6(b) hereof), such amounts shall bear
interest for each day until paid (before and after judgment), payable on demand,
at the Default Rate.
 
2.10 Full Payment.  All outstanding principal and accrued but unpaid interest on
the Note shall be due and payable at the Maturity Date.
 
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE III


CONDITIONS PRECEDENT TO LOANS
 
3.1 Conditions Precedent to Funding.  The effectiveness of this Amended and
Restated Agreement is subject to the satisfaction of all of the following
conditions on or prior to the Effective Date (in addition to the other terms and
conditions set forth herein):
 
(a) Representations and Warranties.  The covenants, representations and
warranties set forth herein and in the other Loan Documents shall be true and
correct in all material respects on and as of the Effective Date, with the same
effect as though made on and as of the Effective Date.


(b) Note. The Borrower shall have executed and delivered to the Lender the Note
payable to the order of the Lender.


(c)  Other Information.  The Lender shall have received such other information,
documents and assurances as shall be reasonably requested by the Lender.
 
ARTICLE IV


AFFIRMATIVE COVENANTS


The Borrower covenants and agrees with the Lender that from the date hereof and
so long as this Amended and Restated Agreement is in effect (by extension,
amendment or otherwise) and until payment in full of all Indebtedness and the
performance of all other obligations of the Borrower under this Amended and
Restated Agreement, unless the Lender shall otherwise consent in writing:
 
4.1 Payment of Taxes and Claims.  The Borrower will pay and discharge or cause
to be paid and discharged all Taxes imposed upon the income or profits of the
Borrower or upon the property, real, personal or mixed, or upon any part
thereof, belonging to Borrower before the same shall be in default, and all
lawful claims for labor, rentals, materials and supplies which, if unpaid, might
become a Lien upon its property or any part thereof; provided, however, that the
Borrower shall not be required to pay and discharge or cause to be paid or
discharged any such Tax, assessment or claim so long as the validity thereof
shall be contested in good faith by appropriate proceedings, and adequate book
reserves shall be established with respect thereto, and the Borrower shall pay
such Tax, charge or claim before any property subject thereto shall become
subject to levy of attachment or execution.
 
4.2 Maintenance of Existence.  The Borrower will do or cause to be done all
things necessary to preserve and keep in full force and effect its
organizational existence, rights and franchises and good standing in the State
of Delaware and as a foreign corporation qualified in such other jurisdiction(s)
in which the failure to maintain such qualification would have a Material
Adverse Effect.
 
4.3 Preservation of Property.  The Borrower will at all times maintain, preserve
and protect all of the Borrower’s properties which are used or useful in the
conduct of the Borrower’s businesses whether owned in fee or otherwise, or
leased, in good repair and operating condition and comply with all material
leases to which it is a party or under which it occupies property so as to
prevent any material loss or forfeiture thereunder.
 
4.4 Payment of Indebtedness/Performance of Obligations.  The Borrower will pay
the obligations under the Note according to the reading, tenor and effect
thereof and the Borrower hereby agrees to pay, when due and owing, all
Indebtedness, whether or not evidenced by the Note.
 
4.5 Operation of Properties and Equipment.
 
(a) The Borrower will maintain and operate, and will cause each of its
Affiliates (if any) to maintain and operate, their respective properties in a
good and workmanlike manner, except to the extent a failure to so observe and
comply is not reasonably expected to have a Material Adverse Effect.
(b) The Borrower will comply, and will cause each of its Affiliates (if any) to
comply, in all respects with all contracts and agreements applicable to or
relating to their respective properties, except to the extent a failure to so
comply is not reasonably expected to have a Material Adverse Effect.
 
ARTICLE V


NEGATIVE COVENANTS


The Borrower covenants and agrees with the Lender that from the date hereof and
so long as this Amended and Restated Agreement is in effect (by extension,
amendment or otherwise) and until payment in full of all Indebtedness, unless
the Lender shall otherwise consent in writing:
 
5.1 Use of Loan Proceeds.  The Borrower shall not use any proceeds of the Loan
for any purpose other than those expressly permitted and contemplated by this
Amended and Restated Agreement, and in no event shall any loan proceeds be used
for any purpose that would create or cause a breach, violation or default or
event of default hereunder or under any of the other Loan Documents or violation
of Regulations T, U or X or any other regulation of the Board of Governors of
the Federal Reserve System or to violate Section 7 of the Securities Exchange
Act of 1934 or any rule or regulation thereunder, in each case as now in effect
or as the same may hereinafter be in effect.
 
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE VI


REPRESENTATIONS AND WARRANTIES


To induce the Lender to enter into this Amended and Restated Agreement, and in
consideration thereof, the Borrower represents, warrants and covenants as
follows:
 
6.1 Good Standing, and Due Qualification.  The Borrower (a) is a limited
liability company duly formed, validly existing, and in good standing under the
laws of the State of Delaware; (b) has the power and authority to own its assets
and to transact the business in which it is now engaged or in which it is
proposed to be engaged; and (c) is duly qualified as a foreign corporation and
in good standing under the laws of each other jurisdiction in which such
qualification is required, except where the failure to so qualify could not
reasonably be expected to have a Material Adverse Effect.  The initial
Responsible Officer of the Borrower has all necessary corporate power and
authority to execute and deliver this Amended and Restated Agreement, the Note,
and the other Loan Documents to the Lender.
 
6.2 Litigation.  There is no action, suit, investigation or proceeding
threatened or pending before any Tribunal against or affecting the Borrower or
any properties or rights of the Borrower, which, if adversely determined, would
result in any material adverse change in the business or condition, financial or
otherwise, of the Borrower, or otherwise materially adversely affect the ability
of the Borrower to perform its obligations under this Amended and Restated
Agreement.  The Borrower is not in default with respect to any judgment, order,
writ, injunction, decree, rule or regulation of any Tribunal.
 
6.3 Conflicting Agreements and Other Matters.  To the best of Borrower’s
knowledge and belief, the Borrower is not in default in the performance of any
material obligation, covenant, or condition in any material agreement to which
it is a party or by which it is bound.  Neither the execution nor delivery of
any of the Loan Documents, nor fulfillment of, nor compliance with their
respective terms and provisions will conflict with, or result in a material
breach of the terms, conditions or provisions of, or constitute a default under,
or result in any material violation of, or result in the creation of any Lien
(except those created by the Loan Documents) upon any of the properties or
assets of the Borrower pursuant to, or require any consent, approval or other
action by or any notice to or filing with any Tribunal (other than routine
filings after the Effective Date with the Securities and Exchange Commission,
any securities exchange and/or state blue sky authorities) pursuant to any award
of any arbitrator, or any agreement, instrument or Laws to which the Borrower is
subject.
 
6.4 Title to Properties, Authority.  The Borrower has full power, authority and
legal right to own and operate the properties which it now owns and operates,
and to carry on the lines of business in which it is now engaged, and to the
knowledge of Borrower has good and defensible title to all of its assets. The
Borrower has full power, authority and legal right to execute and deliver and to
perform and observe the provisions of this Amended and Restated Agreement and
the other Loan Documents and the Loan Documents constitute the legal, valid and
binding obligations of the Borrower, enforceable against it in accordance with
their respective terms, subject only to applicable bankruptcy, insolvency or
similar laws and general principles of equity.
 
6.5 Corporate Authorization.  The Borrower has duly authorized the execution and
delivery of each of the Loan Documents and the performance of their respective
terms.  No other authorizations, approvals, consents or actions of any other
Person are required as a prerequisite to the validity and enforceability of the
Loan Documents.
 
ARTICLE VII


EVENTS OF DEFAULT
 
7.1 Events of Default.  The occurrence of any one or more of the following
events shall constitute an Event of Default (whether such occurrence shall be
voluntary or involuntary or come about or be effected by operation of Law or
otherwise):
 
(a) Borrower shall fail to make any annual or other payment due on the Note, or
fail to pay any other fee, charge or assessment within thirty (30) days after
the same shall become due and payable (whether by extension, renewal,
acceleration, maturity or otherwise); or
(b) Any representation, warranty or certification of the Borrower made herein,
or in any other writing furnished in connection with or pursuant to any of the
Loan Documents shall have been incorrect, false or misleading in any material
respect on the date when made; or
(c) The Borrower shall fail to duly observe, perform or comply with any
covenant, agreement or term (other than payment provisions which are governed by
subparagraph (a) hereof) contained in this Amended and Restated Agreement or any
of the Loan Documents and such default or breach shall have not been cured or
remedied within thirty (30) days following the date the Lender first notifies
the Borrower in writing; or
(d) Any of the following: (i) the Borrower shall be unable to pay its debts as
they mature, or shall make an assignment for the benefit of creditors or admit
in writing its inability to pay its debts generally as they become due or fail
generally to pay its debts as they mature; or (ii) an order, judgment or decree
is entered adjudicating the Borrower insolvent or an order for relief under the
United States Bankruptcy Code is entered with respect to the Borrower; or (iii)
the Borrower shall petition or apply to any Tribunal for the appointment of a
trustee, receiver, custodian or liquidator of the Borrower or of any substantial
part of the assets of the Borrower or shall commence any proceedings relating to
the Borrower under any bankruptcy, reorganization, compromise, arrangement,
insolvency, readjustment of debts, dissolution, or liquidation Law of any
jurisdiction, whether now or hereafter in effect; or (iv) any such petition or
application shall be filed, or any such proceedings shall be commenced, against
the Borrower and the Borrower by any act shall indicate its approval thereof,
consent thereto or acquiescence therein, or an order, judgment or decree shall
be entered appointing any such trustee, receiver, custodian or liquidator, or
approving the petition in any such proceedings, and such order, judgment or
decree shall remain unstayed and in effect for more than thirty (30) days; or
(v) the Borrower shall fail to make timely payment or deposit of any amount of
tax required to be withheld by such Borrower and paid to or deposited to or to
the credit of the United States of America pursuant to the provisions of the
Internal Revenue Code of 1986, as amended, in respect of any and all wages and
salaries paid to employees of the Borrower; or
(e) Any default or event of default under any of the other Loan Documents
following the lapse of any applicable curative or grace period provided therein.
 
7.2  Remedies.  Upon the occurrence of any Event of Default referred to in
Section 7.1, the Note and all other Indebtedness shall be immediately due and
payable, without notice of any kind.  Upon the occurrence of any other Event of
Default, and without prejudice to any right or remedy of the Lender under this
Amended and Restated Agreement or the Loan Documents or under applicable Law or
under any other instrument or document delivered in connection herewith, the
Lender may declare the Note and the Indebtedness, or any part thereof, to be
forthwith due and payable, whereupon the Note and the other Indebtedness, or
such portion as is designated by the Lender shall forthwith become due and
payable, without presentment, demand, notice or protest of any kind, all of
which are hereby expressly waived by the Borrower.  No delay or omission on the
part of the Lender in exercising any power or right hereunder or under the Note,
the Loan Documents or under applicable law shall impair such right or power or
be construed to be a waiver of any default or any acquiescence therein, nor
shall any single or partial exercise by Lender of any such power or right
preclude other or further exercise thereof or the exercise of any other such
power or right by such Person.  In the event that all or part of the
Indebtedness becomes or is declared to be forthwith due and payable as herein
provided, Lender shall have the right to set off the amount of all the
Indebtedness of the Borrower owing to such Person against, and shall have a lien
upon and security interest in, all property of the Borrower in such Person’s
possession at or subsequent to such default, regardless of the capacity in which
such property is held, including but not limited to any balance or share of any
deposit, demand, collection or agency account.  At any time after the occurrence
of any Event of Default, the Lender may, at its option, cause an audit of any
and/or all of the books, records and documents of the Borrower to be made by
auditors satisfactory to the Lender at the expense of the Borrower.  The Lender
also shall have, and may exercise, each and every right and remedy granted to it
for default under the terms of the other Loan Documents.
 
 
 

--------------------------------------------------------------------------------

 
 
7.3 Application of Proceeds.  After the exercise of remedies provided for in
Section 7.2 (or after the Indebtedness automatically becomes immediately due and
payable as set forth in Section 7.2), any amounts received on account of such
Indebtedness shall be applied in the following order:
 
First:  to payment of that portion of the Indebtedness constituting fees,
indemnities, expenses or other amounts (other than principal and interest)
payable to the Lender (including fees, charges and disbursements of counsel);
 
Second:  to payment of accrued and unpaid interest on the Indebtedness;
 
Third:  to payment of unpaid principal of the Indebtedness;
 
and
 
Last: the balance, if any, after all of the Indebtedness has been indefeasibly
paid in full, to Borrower or as otherwise required by applicable Laws.
 
ARTICLE VIII


MISCELLANEOUS
 
8.1 Notices.  Unless otherwise provided herein, all notices, requests, consents
and demands shall be in writing and shall be either hand-delivered (by courier
or otherwise), mailed by certified mail, postage prepaid, or transmitted via
telex or facsimile to the respective addresses specified below, or, as to any
party, to such other address as may be designated by it in written notice to the
other parties:
 
If to the Borrower, to:


Isramco, Inc.
4801 Woodway Drive, Suite 100E
Houston, TX 77056
Telephone No.:  (713) 621 -3882
Facsimile No.:  (713) 621 – 3988
e – mail jayoil@swbell.net


If to the Lender, to:


J.O.E.L. Jerusalem Oil Explorations, Ltd.
8 Granit St.
P.O.B. 10188
Petach-Tikva 49002
Israel
Phone:  972-3-922-922-5
e-mail:  office@isramco.com


 
 

--------------------------------------------------------------------------------

 
 
All notices, requests, consents and demands hereunder will be effective when
hand-delivered or transmitted by telecopier or sent, answer-back received,
respectively, by the Lender to the notice address of the Borrower, or two (2)
Business Days after the date when mailed by certified mail, postage prepaid, in
each case given or addressed as aforesaid by either party hereto.
 
8.2 Place of Payment.  All sums payable hereunder shall be paid in immediately
available funds, at such location as may be designated from time to time in
writing by Lender.  If any interest, principal or other payment falls due on a
date other than a Business Day, then (unless otherwise provided herein) such due
date shall be extended to the next succeeding Business Day, and such extension
of time will, in such case, be included in computing interest, if any, in
connection with such payment.
 
8.3 Survival of Agreements.  All covenants, agreements, representations and
warranties made herein shall survive the execution and the delivery of Loan
Documents.
 
8.4 Parties in Interest.  All covenants, agreements and obligations contained in
this Amended and Restated Agreement shall bind and inure to the benefit of the
parties hereto and the respective successors and permitted assigns of the
parties hereto, except that the Borrower may not assign any of its rights or
obligations hereunder or under the Note without the prior written consent of the
Lender.
 
8.5 Governing Law.  This Amended and Restated Agreement and the Note shall be
deemed to have been made or incurred under the Laws of the State of Texas and
shall be construed and enforced in accordance with and governed by the Laws of
Texas except only where the applicable remedial or procedural laws of the other
jurisdictions are situated are applicable thereto.  Tex. Rev. Civ. Stat. Ann.
Art. 5069, Ch 15 (which regulates certain revolving credit loan accounts and
revolving tri-party accounts) shall not apply to this Amended and Restated
Agreement or the Note.
 
8.6 Interest.  It is the intention of the parties hereto that the Lender shall
conform strictly to usury laws applicable to them.  Accordingly, if the
transactions contemplated hereby would be usurious as to the Lender under laws
applicable to it (including the laws of the United States of America or any
other jurisdiction whose laws may be mandatorily applicable the Lender
notwithstanding the other provisions of this Amended and Restated Agreement),
then, in that event, notwithstanding anything to the contrary in any of the Loan
Documents, it is agreed as follows:  (i) the aggregate of all consideration
which constitutes interest under law applicable to the Lender that is contracted
for, taken, reserved, charged or received by the Lender under any of the Loan
Documents or agreements or otherwise in connection with the Note shall under no
circumstances exceed the Maximum Rate, and any excess shall be canceled
automatically and if theretofore paid shall be credited by such Lender on the
principal amount of the Indebtedness (or, to the extent that the principal
amount of the Indebtedness shall have been or would thereby be paid in full,
refunded by any Lender to the Borrower); and (ii) in the event that the maturity
of the Note is accelerated by reason of an election of the holder thereof
resulting from any Event of Default under this Amended and Restated Agreement or
otherwise, or in the event of any required or permitted prepayment, then such
consideration that constitutes interest under law applicable to the Lender may
never include interest greater than the Maximum Rate, and excess interest, if
any, provided for in this Amended and Restated Agreement or otherwise shall be
canceled automatically as of the date of such acceleration or prepayment and, if
theretofore paid, shall be credited by the Lender on the principal amount of the
Indebtedness (or, to the extent that the principal amount of the Indebtedness
shall have been or would thereby be paid in full, refunded by the Lender to the
Borrower).  All sums paid or agreed to be paid to the Lender for the use,
forbearance or detention of sums due hereunder shall, to the extent permitted by
law, be amortized, prorated, allocated and spread throughout the full term of
the Loans evidenced by the Note until payment in full so that the rate or amount
of interest on account of any Loans hereunder does not exceed the Maximum
Rate.  If at any time and from time to time (i) the amount of interest payable
to the Lender on any date shall be computed at the highest lawful rate
applicable to the Lender pursuant to this Section 8.6; and (ii) in respect of
any subsequent interest computation period the amount of interest otherwise
payable to Lender would be less than the amount of interest payable to the
Lender computed at the highest lawful rate applicable to the Lender, then the
amount of interest payable to the Lender in respect of such subsequent interest
computation period shall continue to be computed at the highest lawful rate
applicable to the Lender until the total amount of interest payable to the
Lender shall equal the total amount of interest which would have been payable to
the Lender if the total amount of interest had been computed without giving
effect to this Section 8.6.  To the extent that the Texas Credit Title
(V.T.C.A., Texas Finance Code  §§ 301.001 et seq.) is relevant to the Lender for
the purpose of determining the highest lawful rate, the Lender hereby elects to
determine the applicable ceiling rate under the Texas Credit Title by the weekly
ceiling from time to time in effect.
 
8.7 No Waiver, Cumulative Remedies.  No failure to exercise, and no delay in
exercising, on the part of the Lender, any right, power or privilege hereunder
or under any other Loan Document or applicable Law shall preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
of the Lender.  The rights and remedies herein provided are cumulative and not
exclusive of any other rights or remedies provided by any other instrument or by
law.  No notice to or demand on the Borrower in any case shall entitle the
Borrower to any other or further notice or demand in similar or other
circumstances.
 
8.8 Costs.  The Borrower agrees to pay to the Lender on demand all recording
fees and filing costs, all reasonable attorneys fees and reasonable legal
expenses incurred or accrued by the Lender in connection with and preparation,
negotiation, closing, administration, perfection, enforcement, refinancing,
renegotiation, restructuring, amendment, waiver or other modifications of this
Amended and Restated Agreement and the Loan Documents or any amendment, waiver,
consent or modification to and of the Loan Documents.  In any action to enforce
or construe the provisions of this Amended and Restated Agreement or any of the
Loan Documents, the Lender shall be entitled to recover its reasonable
attorneys’ fees, disbursements of counsel and all costs and expenses related
thereto.
 
8.9 Right of Set - Off.  The Borrower hereby grants to the Lender a lien,
security interest and right of setoff as security for all Indebtedness and
obligations of the Borrower upon and against all deposits, credit, and property
of the Borrower, now or hereafter in the possession, custody, safekeeping or
control of such Person; and upon (a) the occurrence and during the continuance
of any Event of Default; and (b) the decision by the Lender to declare the Note
due and payable pursuant to the provisions of Article VII, the Lender is hereby
authorized at any time and from time to time, to set off and otherwise apply any
and all deposits (general or special, time or demand, provisional or final,
other than trust funds) at any time held and other indebtedness at any time
owing by the Lender to or for the credit or the account of the Borrower against
any and all of the Indebtedness of the Borrower now or hereafter existing under
this Amended and Restated Agreement and the Note, irrespective of whether demand
under this Amended and Restated Agreement or the Note shall have been made and
although such Indebtedness may be unmatured.  The Lender shall promptly notify
the Borrower after any such set off and application; provided, however, that the
failure to give such notice shall not affect the validity of such setoff and
application.  The rights of the Lender under this Section are in addition to
other rights and remedies (including, without limitation, other rights of set -
off) that such Persons may have at law, in equity or otherwise.
 
8.10 Headings.  The article and section headings of this Amended and Restated
Agreement are for convenience of reference only and shall not constitute a part
of the text hereof nor alter or otherwise affect the meaning or interpretation
of any provision hereof.
 
 
 
 

--------------------------------------------------------------------------------

 
 
8.11 Severability.  The unenforceability or invalidity as determined by a
Tribunal of competent jurisdiction, of any provision or provisions of this
Amended and Restated Agreement shall not render unenforceable or invalid any
other provision or provisions hereof.
 
8.12 Survival.  To the extent that any payments on the Indebtedness are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, debtor-in-possession, receiver or other
Person under any bankruptcy law, common law or equitable cause, then to such
extent, the Indebtedness so satisfied shall be revived and continue as if such
payment or proceeds had not been received and the Liens, security interests,
rights, powers and remedies under this Amended and Restated Agreement shall
continue in full force and effect.
 
8.13 NO ORAL AGREEMENTS.
 
THE LOAN DOCUMENTS EMBODY THE ENTIRE AGREEMENT AND UNDERSTANDING BETWEEN THE
PARTIES AND SUPERSEDE ALL OTHER AGREEMENTS AND UNDERSTANDINGS BETWEEN SUCH
PARTIES RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF THE LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 
8.14 Counterparts.  This Amended and Restated Agreement may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same instrument and any of the parties hereto may execute this Amended and
Restated Agreement by signing any such counterpart.  Delivery of an executed
counterpart of a signature page to this Amended and Restated Agreement by
telecopier shall be as effective as delivery of a manually executed counterpart
of this Amended and Restated Agreement.
 
8.15 Amendments.  No amendment or waiver of any provision of this Amended and
Restated Agreement, the Note, or any other Loan Document to which the Borrower
is a party, nor any consent to any departure by the Borrower therefrom, shall in
any event be effective unless the same shall be agreed or consented to by the
Lender and the Borrower, and each such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given; provided,
that no amendment, waiver, or consent shall, unless in writing and signed by the
Lender and the Borrower, do any of the following:  (a) reduce the principal of,
or interest on, the Note or any fees or other amounts payable hereunder; (b)
postpone any date fixed for any payment of principal of, or interest on, the
Note or any fees or other amounts payable hereunder; (c) change the percentage
of the Commitment or of the aggregate unpaid principal amount of the Note; or
(d) change any provision contained in this Section 8.16.
 
8.16  Successors and Assigns.  This Amended and Restated Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  The Borrower may not assign or transfer any of its
rights or obligations hereunder without the prior written consent of the Lender.
 
8.17 IN WITNESS WHEREOF, the Borrower has caused this Amended and Restated
Agreement to be executed and delivered to the Lender, effective as of the day
and year first above written by the undersigned duly authorized corporate
officer of the Borrower.
 
BORROWER:


ISRAMCO, INC.


By: ______________________________________                                                                          
Haim Tsuff, Chief Executive Officer




LENDER:


J.O.E.L. JERUSALEM OIL EXPLORATIONS, LTD.




By: ______________________________________                                                                          
                Jackob Maimon, Director




By: ______________________________________
                Noa Lendner, Authorized Representative
 